UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 4, 2007 (October 3, 2007) Date of Report (Date of earliest event reported) SYCAMORE NETWORKS, INC. (Exact name of registrant as specified in its charter) Delaware 000-27273 04-3410558 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) 220 Mill Road Chelmsford, MA 01824 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(978) 250-2900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02: Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The Registrant today announced that Daniel E. Smith, 58, the President and Chief Executive Officer (“CEO”) of the Registrant, has been appointed by the Board of Directorsto serve as acting principal financial officer effectiveOctober 3, 2007 replacing Mr. Richard J. Gaynor who resigned on September 27, 2007.Mr. Smith will perform these duties in addition to his current duties as President and CEO and will not receive any additional compensation for performing his duties as acting principal financial officer. Mr. Smith has served as the Registrant’s President, CEO and as a member of its Board of Directors since October 1998. From June 1997 to July 1998, Mr. Smith was Executive Vice President and General Manager of the Core Switching Division of Ascend Communications, Inc., a provider of wide area network switches and access data networking equipment. Mr. Smith was also a member of the board of directors of Ascend Communications, Inc. during that time. From April 1992 to June 1997, Mr. Smith served as President and Chief Executive Officer and a member of the board of directors of Cascade Communications Corp. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Sycamore Networks, Inc. By:/s/ Alan R. Cormier Alan R. Cormier General Counsel and Secretary (Duly Authorized Officer) Dated: October 4, 2007
